                              Case 3:20-cv-00605-KAD Document 43 Filed 05/27/20 Page 1 of 1
                                                                                                                Civil- (Dec-2008)
                                                                 HONORABLE:  Kari A. Dooley
                                     DEPUTY CLERK Kristen Gould                RPTR/ECRO/TAPE Tracy Gow
         TOTAL TIME:                  hours 35    minutes
                                        DATE:  5/27/2020       START TIME: 2:05pm         END TIME: 2:40pm
                                                            LUNCH RECESS         FROM:             TO:
                                                    RECESS (if more than ½ hr)   FROM:             TO:

         CIVIL NO. 3:20-cv-00605-KAD


                      Marcus Hurdle                                                James W. Donohue
                                                                                          Plaintiff’s Counsel
                                          vs
                      Rollin Cook et al                                            Michael J. Wishnie, Molly Petchenik
                                                                                          Defendant’s Counsel

                                                 COURTROOM MINUTES- CIVIL

                            ✔ Motion hearing                       Show Cause Hearing
                                Evidentiary Hearing                Judgment Debtor Exam
                                Miscellaneous Hearing

            .....# 25       Motionto Dismiss                                          granted      denied ✔ advisement
             .....#         Motion                                                    granted      denied       advisement
             .....#         Motion                                                    granted      denied       advisement
             .....#         Motion                                                    granted      denied       advisement
             .....#         Motion                                                    granted      denied       advisement
            .....#          Motion                                                    granted      denied       advisement
            .....#          Motion                                                    granted      denied       advisement
            .....           Oral Motion                                               granted      denied       advisement
            .....           Oral Motion                                               granted      denied       advisement
            .....           Oral Motion                                               granted      denied       advisement
           .....            Oral Motion                                               granted      denied       advisement
            .....              Briefs(s) due               Proposed Findings due                Response due
           .............                                                                                filed   docketed
           .............                                                                                filed   docketed
           .............                                                                                filed   docketed
           .............                                                                                filed    docketed
            .............                                                                               filed   docketed
            .............                                                                               filed   docketed
            ............                         Hearing continued until                           at

Notes:
